third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc corp bo1 postf-124103-09 uilc date date to annie lee attorney san francisco group large and mid-size business from mark weiss assistant to the chief branch corporate subject treatment of stock_option payments made by parent to employees of former subsidiary this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend parent ----------------------------------------------------------- -------------------------- sub --------------------------------------------- ---------------------- former sub ------------------------------------------------------------------------------------- ----------------------------------------------------------- -------------------------------------------------------------------------------- month year ----------- ------- postf-124103-09 issues under the facts presented below after a parent_corporation lost its ownership of the stock of a subsidiary to the subsidiary’s creditors in a bankruptcy proceeding what is the proper character of a loss resulting from payments on nonqualified_stock_options by the parent to employees of the former subsidiary when stock_option payments are made to employees of the former subsidiary which entity may properly claim a compensation deduction for such payments conclusion sec_1 payments on the options have the effect of increasing the parent’s basis in the subsidiary stock that became worthless in the bankruptcy therefore the parent’s loss in the later year has the same character as the original worthless_stock loss that is a capital_loss under sec_165 of the internal_revenue_code the former subsidiary that employed the employees or the successor_in_interest of the former subsidiary is the proper entity to claim a compensation deduction for the stock_option payments under sec_83 and sec_162 facts parent a holding_company and the common parent of a consolidated_group owned before month of year two primary subsidiaries sub and former sub sub remains a subsidiary of parent but in month of year parent’s equity_interest in former sub was completely cancelled after former sub emerged from chapter bankruptcy proceedings former sub’s creditors received all of its equity_interest at the end of the bankruptcy proceeding former sub was liquidated in subsequent years parent initially claimed a capital_loss in the amount of the cancelled former sub stock parent had a stock_option plan which generally granted nonqualified_stock_options options to certain employees of its consolidated subsidiaries including sub and during its period of consolidation former sub for purposes of this memorandum we assume that the options did not have a readily_ascertainable_fair_market_value within the meaning of sec_1_83-7 of the income_tax regulations at the time they were issued while the issuance of these options to employees of former sub ceased after year these options generally provided for a ten year window after the date of grant for the exercise of the options although former sub has been liquidated these former employees option holders continue to exercise their options within the permitted option exercise window period postf-124103-09 procedurally when an employee exercises his stock_option grant which includes the right to receive payment of the inherent value of these stock_options ie the difference between the current fair_market_value and the value of the parent stock at the time of the grant parent would sell newly issued shares sufficient to cover the payment option being exercised and use the sales proceeds to pay the value of the option less applicable withholding taxes directly to the option holder parent reported compensation income paid to the employee for the options exercised and paid within the respective calendar_year on form_w-2 prior to month of year parent treated these stock_option payments the same for sub and former sub in essence parent would render payment to the stock_option holder and treat such payment as a capital_contribution to the subsidiary employing the stock_option holder the subsidiary would in turn take a compensation deduction this is how parent continues to treat stock_options exercised by employees of sub beginning after month of year however parent began reporting capital losses for the amount of stock_options payments made to former employee option holders of former sub within the respective years of exercise after filing the consolidated_returns for years after year parent submitted an informal claim_for_refund claiming that the stock_option payment should be ordinary losses law and analysis under sec_83 when property is transferred to a person in_connection_with_the_performance_of_services the service provider must include in gross_income an amount equal to the fair_market_value of such property less the amount if any paid for the property sec_83 provides that sec_83 does not apply to the grant of an option without a readily_ascertainable_fair_market_value under sec_83 the service_recipient is allowed a deduction under sec_162 in an amount equal to the amount included in the service provider's gross_income under sec_83 where the property is substantially_vested on transfer the deduction is allowed in accordance with the service recipient's method_of_accounting in conformity with sec_446 and sec_461 see sec_1_83-6 sec_1032 provides in part that no gain_or_loss is recognized to a corporation on the receipt of money or other_property in exchange for stock including treasury_stock of such corporation under sec_1_1032-1 for purposes of sec_1032 a transfer by a corporation of its own stock as compensation_for services is considered a disposition for money or other_property thus when a corporation compensates employees with its own stock the corporation does not recognize gain_or_loss under sec_1032 postf-124103-09 sec_1_1032-3 generally provides that in certain transactions in which a corporation the acquiring entity acquires money or other_property in exchange in whole or in part for stock of a corporation the issuing_corporation the acquiring entity is treated as purchasing the stock of the issuing_corporation from the issuing_corporation for fair_market_value with cash contributed to the acquiring entity by the issuing_corporation if the issuing_corporation receives money or other_property in payment for its stock the amount of cash deemed contributed is the difference between the fair_market_value of the issuing_corporation stock and the amount of money or fair_market_value of other_property that the issuing_corporation receives as payment sec_1_1032-3 generally enables a corporate subsidiary to obtain a fair_market_value basis in parent stock contributed to the subsidiary's capital if the subsidiary disposes of the parent stock in a taxable transaction immediately after it is received from the parent thus as a result of the operation of sec_1_1032-3 a subsidiary generally does not recognize gain_or_loss on the immediate transfer of parent stock to the subsidiary's employee under sec_1_1032-3 the rules of the regulation apply to options issued by a corporation to buy its own stock in the same manner as it applies to stock of an issuing_corporation see sec_1_1032-3 example revrul_2002_1 2002_1_cb_268 concerns the tax consequences relating to nonqualified_stock_options and restricted_stock when a subsidiary’s stock was distributed by its parent to the parent’s shareholders in a spin-off transaction qualifying under sec_355 of the code among its ruling’s fact situations is the following in year when d corporation the parent owned all the stock of c_corporation d issued a nonqualified_stock_option to buy d’s stock to b an employee of c in year d distributed all the stock of c to d’s shareholders in the spin-off as part of the spin-off b’s option to buy d’s stock was cancelled and replaced with options to buy d stock and c stock the post-division options the post-division option that b held in d stock required b to pay the exercise price directly to d in exchange for the d stock in year b exercised the post-division options revrul_2002_1 holds that the characterization of the events that occur in year should reflect the ownership by d of the c stock that existed in year and continued until immediately before the spin-off cf revrul_83_73 1983_1_cb_84 applying a relation- back principle to characterize indemnity payments made by former shareholders of a merged corporation to the acquiring_corporation specifically under the rules of sec_1_1032-3 when b exercises the option and receives d stock the d stock is deemed purchased by c for an amount of money equal to the value of the d stock no gain_or_loss is recognized by c and c is then treated as paying the d stock to b as compensation_for services b includes the value of the d stock in excess of what b paid for it as compensation income and c is allowed a corresponding deduction under sec_83 and sec_162 in this case parent issued nonqualified_stock_options in parent stock to former sub’s employees when former sub was parent’s subsidiary the former sub’s employees exercised the options after former sub was no longer affiliated with parent postf-124103-09 and acquired cash in the value of the stock_option under the relation-back doctrine the treatment of these transactions should be the same as far as possible as they would be when parent was affiliated with former sub if parent was affiliated with former sub when parent paid cash in the value of parent stock to the employee of former sub the payment to the employee would have been treated as a capital_contribution of the cash by parent to former sub and former sub would be treated as paying the cash to the employee former sub would have had a compensation deduction for the payment of the cash under sec_83 these principles are derived from sec_1_1032-3 which logically applies the same to a stock_option settled with cash as a stock_option settled with parent stock the cash payment would have increased the basis of its stock in former sub when former sub later went bankrupt and parent lost ownership of former sub to its creditors the increased basis from the capital_contribution would have increased parent’s worthless_stock deduction in this case where parent paid the ex-employee of former sub after parent lost ownership of former sub the cash payment treated under the relation-back doctrine as a capital_contribution to former sub would have increased the basis of parent’s stock in former sub and therefore parent’s worthless_stock deduction therefore parent’s loss from the payment to the employee in the later year has the same character as the original worthless_stock deduction that is a capital_loss under sec_165 the bankruptcy court ruled that parent is not entitled to an ordinary_loss on the worthless_stock the taxpayer argues that the recent tax_court decision in santa fe pacific gold company v commissioner t c no requires a conclusion that parent’s loss is an ordinary_loss we do not agree in santa fe the taxpayer faced with a hostile takeover bid from corporation a tried to defend itself by merging with corporation b the merger contained a termination fee that the taxpayer would have to pay if it abandoned the merger the taxpayer ultimately was purchased by corporation a whose bid was higher after its board concluded that its fiduciary duty to its shareholders compelled it to accept corporation a’s offer it paid the termination fee to corporation b the tax_court held that the taxpayer obtained no long-term benefits from the termination fee payment that would require capitalization under sec_263 and therefore allowed an ordinary deduction under sec_162 as an alternative holding the tax_court allowed an ordinary_loss under sec_165 because the taxpayer abandoned a capital_transaction when it abandoned the merger with corporation b the taxpayer argues that parent’s payments relating to the exercise of the stock_options produced no long-term benefits to parent and therefore parent can deduct the payments as ordinary deductions alternatively the taxpayer argues that the loss arose from an abandoned capital_transaction and so is deductible under sec_165 this case does not concern a payment in a transaction that was cancelled or abandoned it also does not involve a payment for an expense of parent itself rather it concerns a stock_option plan in which parent was assisting former sub in providing postf-124103-09 deferred_compensation for valuable services provided to former sub when it was affiliated with parent the compensation expenses were former sub’s not parent’s as explained above the payments by parent would have been capital contributions to former sub if the payments were made while former sub was still affiliated with parent those capital contributions would increase parent’s basis in former sub and therefore its worthless_stock deduction if parent later lost its interest in former sub to bankruptcy in this case treating the payments as a capital_loss to parent after the bankruptcy produces the same result as if the payments were made before the bankruptcy the second issue is which entity is the proper party to take the sec_83 deduction for the stock_option payment both regs sec_1 d and indicate that the parent that pays stock or the cash_value of the stock_option to the employee of a subsidiary is treated as making a capital_contribution to the subsidiary not compensating the employee the subsidiary is treated as compensating the employee accordingly we conclude that former sub is the proper party to deduct the payment we understand that former sub has liquidated but it may have a successor_in_interest that is entitled to the deduction case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call stephen cleary at if you have any further questions __________________________ mark weiss assistant to the chief branch office of associate chief_counsel corporate
